Citation Nr: 0415919	
Decision Date: 06/18/04    Archive Date: 06/23/04	

DOCKET NO.  01-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for educational assistance under Chapter 1606, 
Title 10, United States Code.

ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefits sought on 
appeal.  The appellant, who had active duty for training from 
July 1985 to December 1985 and additional subsequent periods 
of active duty for training until February 1993, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.

In August 2001, the Board returned the case to the RO for 
additional development.  After the case was returned to the 
BVA, the Board undertook additional development in May and 
October 2002.  The case was again returned to the RO for 
additional development in September 2003, and the case was 
subsequently returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The appellant was honorably discharged from the United 
States Marine Corps Reserve in February 1993.

3.  The appellant's application for educational assistance 
was received in March 2000.


CONCLUSION OF LAW

The requirements for eligibility for educational assistance 
under Chapter 1606, Title 10, United States Code, have not 
been met.  10 U.S.C. §§ 16132, 16133 (2004); 38 C.F.R. 
§§ 21.7540, 21.7550 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence needed to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A.

In this regard, the Board observes that the record on appeal 
reflects that the appellant was notified of the substance of 
the VCAA by way of a letter dated following the Board's 
September 2003.  However, despite the Board's direction that 
the appellant be informed of the substance of the VCAA, upon 
further review, it is not clear that such notice is required 
since the benefit sought in this case is found in Chapter 
1606 of Title 10, United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) ("the notice and duty 
to assist provisions of the (VCAA) . . . are relevant to a 
different Chapter of Title 38 and do not apply to this 
appeal.")

In any event, VA education programs have their own notice and 
assistance requirements, which the Board notes have been 
satisfied in this case.  See 38 C.F.R. §§ 21.1029-21.1032 
(2003).  For example, under 38 C.F.R. § 21.1031(b), if a 
formal claim for educational assistance is incomplete, or the 
VA requires additional evidence or information to adjudicate 
the claim, the VA will notify the claimant of the evidence 
and/or information necessary to complete or adjudicate the 
claim and of the time limit provisions.  In this case, the 
relevant and probative evidence needed to adjudicate this 
claim consists of evidence regarding the appellant's service, 
including the dates of service and the character of 
discharge.  That evidence is associated with the claims file.  
Therefore, the Board finds that as all relevant and probative 
evidence necessary for an equitable disposition of the 
appeal, has been obtained, the notice and assistance 
requirements have been satisfied.  

Furthermore, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying 
facts or development of the facts, are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary under the VCAA and that the 
case is ready for appellate review.

The basic facts in this case are not in dispute.  The 
appellant enlisted in the United States Marine Corps Reserve 
and served an initial period of active duty for training from 
July 1985 to December 1985.  The appellant remained in the 
Marine Corps Reserve until he was honorably discharged in 
February 1993.  The appellant filed a claim for VA 
educational assistance in March 2000, specifically under the 
Montgomery GI Bill--Selected Reserve Educational Assistance 
Program under Chapter 1606, Title 10, United States Code.  An 
electronic message from the service department dated in 
November 2001, reflects the service department's 
determination that the appellant was not eligible for 
benefits because to be eligible for Chapter 1606 benefits the 
appellant must currently be in the Selected Marine Corps 
Reserve and drilling as a Reservist and the appellant was 
honorably discharged in February 1993.

Under applicable law for educational assistance for members 
of the Selected Reserve, the Armed Forces will determine 
whether a Reservist is eligible to receive benefits pursuant 
to 10 U.S.C. Chapter 1606.  38 C.F.R. § 21.7540(a).  To be 
eligible a Reservist shall enlist, reenlist, or extend an 
enlistment as a Reserve for service in the Selected Reserve 
so that the total period of obligated service is at least six 
years from the date of such enlistment, reenlistment or 
extension.  The individual must also complete his or her 
initial period of active duty for training, must be 
participating satisfactorily in the Selected Reserve and must 
not have elected to have his or her service in the Selected 
Reserve credited towards establishing eligibility to benefits 
provided under 38 U.S.C. Chapter 30.  38 C.F.R. 
§ 21.7540(a)(2)-(4).  In addition, the ending dates of 
eligibility are either the last day of the 10-year period 
beginning on the date the Reservist became eligible for 
educational assistance or the date the Reservist is separated 
from the Selected Reserve.  38 C.F.R. § 21.7550(a); but see 
Bob Stump National Defense Authorization Act for Fiscal Year 
2003, Pub. L. No. 107-314, § 641, 116 Stat. 2577 (Dec. 2, 
2002) (amending 10 U.S.C. § 16133 by substituting the 10 year 
ending date provision with a 14 year ending date provision, 
effective October 1, 2002, with respect to periods of 
entitlement to educational assistance under Chapter 1606 that 
begin on or after October 1, 1992).

Based on this record, the Board finds that the RO was correct 
in denying the appellant VA educational assistance.  In order 
to have eligibility for benefits under 10 U.S.C. Chapter 1606 
the appellant must be a member of the Selected Reserve.  
According to the above regulation, a Reservist's period of 
eligibility expires effective the earlier of the last day of 
the 10-year period beginning on the date the Reservist became 
eligible for educational assistance, or the date the 
Reservist is separated from the Selected Reserve.  The 
evidence clearly shows that the appellant was separated from 
service in February 1993.  Thus, any eligibility the 
appellant may have had for educational assistance under 10 
U.S.C., Chapter 1606 ended on the date of the appellant's 
separation from service.  Therefore, the Board concludes that 
entitlement to educational assistance is not established.

The Board acknowledges the appellant's contentions as set for 
in his Notice of Disagreement and his Substantive Appeal on 
appeal, particularly those regarding the confusion regarding 
the appellant's social security number and that of another 
individual, apparently in connection with earlier inquiries 
concerning VA educational assistance.  However, the record 
does not reflect that the appellant was ever denied 
educational assistance based on any confusion regarding the 
appellant's Social Security number.  In any event, the 
eligibility requirements for educational assistance are 
prescribed by Congress and regulations enacted by the Armed 
Forces and the VA.  Neither the RO nor the BVA is free to 
ignore these laws and regulations.  The law in this case, and 
not the evidence, is dispositive of the appellant's appeal.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, 
eligibility for educational assistance under Chapter 1606, 
Title 10, United States Code, is not established.




ORDER

Eligibility for educational assistance under Chapter 1606, 
Title 10, United States Code, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.  If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



